DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 filed 11/07/2019 are the current claims hereby under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 has been considered as indicated by the examiner.
The information disclosure statement filed 11/04/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. 
The copy of the non-patent literature by Mancini is illegible as the document submitted with the parent application no. 15/276,951 is blank. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite the limitation “its.” It is unclear what the term “its” is referring to. For the purpose of examination, “its” will be interpreted as the platform. The term “its” should be replaced accordingly. 

Claims 1-20 as filed 11/07/2019 contain structural limitations modified by functional limitations in the active tense. Mixing statutory categories as such raises issues of indefiniteness as it is unclear what the intended scope of the claim is. The revisions produced below are exemplary of potential solutions. 
Claims 1 could be rewritten as follows:
1. A system for clinical assessment of balance of a subject 
[[the]] a platform supported under its center by a ball joint, the ball joint disposed atop a vertical support that is disposed on a base, 
the platform comprising: an upper platform, a lower platform, and an array of force transducers sandwiched between the upper platform and the lower platform and configured to measure a subject's Center of Pressure (CoP) on the platform;
a toroidal bladder supporting the lower platform under its periphery, encircling the vertical support and being disposed on the base;

an air pressure sensor connected to the toroidal bladder;
an inclinometer disposed on an underside of the platform configured to measure a direction of tilt of the platform in a horizontal x-y plane and a degree of tilt of the platform relative to a vertical z-axis in response to a subject's real time movements on the platform; and
a computer configured to:
receive a control signal to activate one of: the array of force transducers and the inclinometer upon selection of a clinical test, and
if the array of force transducers is activated, perform a clinical test to measure changes to the subject's CoP on the platform while inflating the toroidal bladder to a maximum pressureto display the changes to the subject's CoP on a monitor; and
if the inclinometer is activated, perform another clinical test to measure tilt information caused by a subject's movements on the platform while deflating the toroidal bladder to a pressure less than the maximum pressure, display the tilt information caused by the subject's movements on the monitor.

Claim 2 could be written: “2. The system of claim 1, further comprising: a high-pressure reservoir configured to maintain a range of high air pressures, in which a lowest value of a range of high air pressures exceeds that of a maximum target air pressure for the toroidal bladder.”

configured to communicate wirelessly, in real time, an air pressure of the toroidal bladder to the computer.”
Claims 5-8, 10-13, and 15-19 should be rewritten similarly.

Claim 14 should be rewritten: “The system of claim 8, wherein the computer is configured to display one of: changes to the subject's CoP on the platform and tilt information caused by a subject's movements on the platform, on a monitor.”
Claim 20 should be rewritten similarly. 

Claims 3 and 9 are dependent on claims 1 and 8, inherit the indefiniteness issues raised above, and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 5112045 A) in view of Eguibar (US 20140081177 A1) and Ito (US 20060065060 A1).
Regarding Claim 1, Mason discloses system for clinical assessment of balance of a subject on a platform with controlled stability (Col. 1 lines 7-10, apparatus for diagnosing and rehabilitating bodily injuries), comprising:
the platform supported under its center by a ball joint (Fig. 1, ball joint 12), the ball joint disposed atop (Col. 2, lines 45-55, rigid post 11 flexibly attached to the bottom surface 3 of the platform 1 by means of…a ball joint 12) a vertical support (Fig. 1, rigid post 11) that is disposed on a base (Col. 2 lines 60-66, rigid post 11 can be secured by attachment to the base 10), 
the platform comprising: an upper platform (Fig. 1, top surface 2 to the platform 1);
Col. 2 lines 60-66, elastically deformable support member 4 of the present invention is preferably formed in the shape of a toroid) supporting the platform under its periphery (See Fig. 1 and Col. 2 lines 60-66, support member 4 is positioned concentrically beneath the platform 1), encircling the vertical support (See Fig. 1 and Col. 2 lines 60-66, pivot means 11 is positioned in the central opening 26 of the toroid) and being disposed on the base (See Fig. 1 and Col. 2 lines 56-59, A base 10 can be positioned beneath the bladder 4. The base 10 abuts the bottom of the bladder 4 and supports it. The base 10 can also serve to maintain the bladder 4 in a fixed position beneath the platform 1);
a control valve (Fig. 1, valve 7) connected to the toroidal bladder (Col. 2 lines 15-24, bladder 4 has a valve 7) and the atmosphere (Col. 2 lines 25-37, pressure adjustment means may be provided, such as a manual or electric pump 8, which is in fluid communication with the bladder 4 via line 9 feeding into the valve 7. One of ordinary skill in the art would recognize that conventional manual pumps are connected to the atmosphere); 
an air pressure sensor (Fig. 1, pressure transducer 21) connected to the toroidal bladder (See Fig. 1 and Col 3 lines 21-55, pressure transducer 21 communicates the pressure in the bladder 4 to the display 19);
an inclinometer (Fig. 1, inclinometer 22) disposed on an underside of the platform (Col. 3 line 67 – Col. 4 line 11, providing at least one inclinometer 22 on the bottom 3 of the platform 1) to measure a direction of tilt of the platform in a horizontal x-y plane and a degree of tilt of the platform relative to a vertical z-axis in response to a subject's real time movements on the platform (Col. 3 line 67 – Col. 4 line 11, inclinometer 22 sends data to the computer 23 which indicates the instantaneous inclination of the platform 1 over time while the patient is exercising); and
a computer (Fig. 1, computer 23):

if the inclinometer is activated, then performing another clinical test to measure tilt information caused by a subject's movements on the platform (Col. 3 line 67 – Col. 4 line 11, inclinometer 22 sends data to the computer 23 which indicates the instantaneous inclination of the platform 1 over time while the patient is exercising. The pressure transducer 21 also communicates pressure variations in the bladder 4 as a function of time to the computer 23 via line 25. The computer 23 can process this data in a manner which provides meaningful diagnostic information to a patient or therapist), which is de-stabilized by deflating the toroidal bladder to less than a maximum pressure (Col. 2 lines 26-38, as the pressure in the bladder 4 is decreased, the support becomes more elastic and less firm, and consequently less stable), and the platform is stabilized by inflating the toroidal bladder to a maximum pressure (Col. 2 lines 26-38, As the pressure in the bladder 4 is increased, the support becomes less elastic and more firm, and consequently more stable).
However, Mason does not explicitly disclose the platform comprising: a lower platform, and an array of force transducers sandwiched between the upper platform and the lower platform that measure a subject's Center of Pressure (CoP) on the platform; upon selection of a clinical test, receiving a control signal to activate one of: the array of force transducers and the inclinometer, if the array of force transducers is activated, then performing a clinical test to measure changes to the subject's CoP on the platform, and displaying the changes to the subject's CoP on a monitor, and displaying the tilt information caused by the subject's movements on the monitor.
Eguibar teaches a system of monitoring a user’s balance comprising a platform ([0081], Platform) with an array of force transducers ([0081], Sensors in the Platform) that measure a subject's Center of Pressure (CoP) on the platform ([0095], calculating the position of the centre of pressure); and a computer ([0048], computer): upon selection of a clinical test ([0084], Start: By selecting this option, the test may begin), receiving a control signal to activate one of: the array of force transducers ([0091], values captured by the sensors while the test is running), if the array of force transducers is activated, then performing a clinical test to measure changes to the subject's CoP on the platform ([0087], performing A Romberg Test) and displaying the changes to the subject's CoP on a monitor ([0101], The first graph shows the displacement of the centre of pressure of the subject and its monitoring during the test), and displaying tilt information caused by the subject's movements on the monitor ([0101], second graph shows the stabilogram associated with the lateral movements). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform disclosed by Mason to include a pressure sensor array for measuring the center of pressure as taught by Eguibar to evaluate problems in the vestibular system with a low-cost system (Eguibar [0021]). 
Ito teaches a pressure detecting matt comprising an upper platform (Fig. 2, layer 216), a lower platform (Fig. 2, layer 218), and an array of force transducers ([0052], pressure sensors 234, which the pressure-detecting mat 200 in the first embodiment includes, are arranged like a matrix in a predetermined plane) sandwiched between the upper platform and the lower platform (See Fig. 2) that measure pressure on the platform ([0072], obtains the body pressure value P of the patient 1 detected by the pressure sensor 234 (S23)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform containing pressure sensors as taught by Eguibar to include the sensors sandwiched between two layers as taught by Ito detect pressure with a high S/N ratio (Ito [0053]). 

Regarding Claim 3, Ito further teaches the array of force transducers comprising a quadrilateral array of force transducers sandwiched between the upper platform and the lower platform ([0052], pressure sensors 234, which the pressure-detecting mat 200 in the first embodiment includes, are arranged like a matrix in a predetermined plane. The corner points of a matrix form rectangle).

Regarding Claim 6, Eguibar further teaches an array of force transducers communicating, in real time, changes to the subject's Center of Pressure (CoP) on a stabilized platform to the computer (From [0091]: This data table shows the values captured by the sensors while the test is running. Every time a sample is taken, its value (expressed with precision of 6 decimal places) is added to this table” it is clear the data is communicated in real time).

Regarding Claims 4-5 and 7, Mason discloses the air pressure sensor communicating in real time an air pressure of the toroidal bladder to the computer (Col. 4 lines 1-11, pressure transducer 21 also communicates pressure variations in the bladder 4 as a function of time to the computer 23); 
the computer (Col. 3 lines 45-55, control unit) communicating, in real time, a first control signal and a second control signal, to inflate and to deflate, respectively, the toroidal bladder to a target air pressure (Col. 3 lines 45-55, patient can raise or lower the pressure in the bladder 4 simply by depressing the appropriate control key 20 which instructs activation of the pump 8 or withdrawal of air from the bladder 4); and
the inclinometer communicating tilt information to the computer (Col. 4 lines 1-11, inclinometer 22 sends data to the computer 23 which indicates the instantaneous inclination of the platform 1 over time while the patient is exercising).
However, Mason does not explicitly disclose that this communication is performed wirelessly. Eguibar teaches that data is wirelessly transmitted ([0180], couplings 1046 and 1064 include, for example, wired, wireless). It would have been notoriously obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute wireless technology as taught by Eguibar for the wired connection disclosed by Mason to achieve any of the well-known benefits of wireless technology. 

Regarding Claim 15, Mason discloses a system for clinical assessment of balance of a subject on a platform with controlled stability (Col. 1 lines 7-10, apparatus for diagnosing and rehabilitating bodily injuries), comprising:
the platform supported under its center by a ball joint (Fig. 1, ball joint 12), the ball joint disposed atop (Col. 2, lines 45-55, rigid post 11 flexibly attached to the bottom surface 3 of the platform 1 by means of…a ball joint 12) a vertical support (Fig. 1, rigid post 11) that is disposed on a base (Col. 2 lines 60-66, rigid post 11 can be secured by attachment to the base 10), 
the platform comprising: an upper platform (Fig. 1, top surface 2 to the platform 1);
a toroidal bladder (Col. 2 lines 60-66, elastically deformable support member 4 of the present invention is preferably formed in the shape of a toroid) supporting the platform under its periphery (See Fig. 1 and Col. 2 lines 60-66, support member 4 is positioned concentrically beneath the platform 1), encircling the vertical support (See Fig. 1 and Col. 2 lines 60-66, pivot means 11 is positioned in the central opening 26 of the toroid) and being disposed on the base (See Fig. 1 and Col. 2 lines 56-59, A base 10 can be positioned beneath the bladder 4. The base 10 abuts the bottom of the bladder 4 and supports it. The base 10 can also serve to maintain the bladder 4 in a fixed position beneath the platform 1);
a control valve (Fig. 1, valve 7) connected to the toroidal bladder (Col. 2 lines 15-24, bladder 4 has a valve 7) and the atmosphere (Col. 2 lines 25-37, pressure adjustment means may be provided, such as a manual or electric pump 8, which is in fluid communication with the bladder 4 via line 9 feeding into the valve 7. One of ordinary skill in the art would recognize that conventional manual pumps are connected to the atmosphere); 
Fig. 1, pressure transducer 21) connected to the toroidal bladder (See Fig. 1 and Col 3 lines 21-55, pressure transducer 21 communicates the pressure in the bladder 4 to the display 19);
an inclinometer (Fig. 1, inclinometer 22) disposed on an underside of the platform (Col. 3 line 67 – Col. 4 line 11, providing at least one inclinometer 22 on the bottom 3 of the platform 1) to measure a direction of tilt of the platform in a horizontal x-y plane and a degree of tilt of the platform relative to a vertical z-axis in response to a subject's real time movements on the platform (Col. 3 line 67 – Col. 4 line 11, inclinometer 22 sends data to the computer 23 which indicates the instantaneous inclination of the platform 1 over time while the patient is exercising); and
a computer (Fig. 1, computer 23):
upon selection of a clinical test, receiving a control signal to activate one of: the quadrilateral array of force transducers and the inclinometer,
if the inclinometer is activated, then performing another clinical test to measure tilt information caused by a subject's movements on the platform (Col. 3 line 67 – Col. 4 line 11, inclinometer 22 sends data to the computer 23 which indicates the instantaneous inclination of the platform 1 over time while the patient is exercising. The pressure transducer 21 also communicates pressure variations in the bladder 4 as a function of time to the computer 23 via line 25. The computer 23 can process this data in a manner which provides meaningful diagnostic information to a patient or therapist), which is de-stabilized by deflating the toroidal bladder to less than a maximum pressure (Col. 2 lines 26-38, as the pressure in the bladder 4 is decreased, the support becomes more elastic and less firm, and consequently less stable), and the platform is stabilized by inflating the toroidal bladder to a maximum pressure (Col. 2 lines 26-38, As the pressure in the bladder 4 is increased, the support becomes less elastic and more firm, and consequently more stable).

Eguibar teaches a system of monitoring a user’s balance comprising a platform ([0081], Platform) with an array of force transducers ([0081], Sensors in the Platform) that measure a subject's Center of Pressure (CoP) on the platform ([0095], calculating the position of the centre of pressure); and a computer ([0048], computer): upon selection of a clinical test ([0084], Start: By selecting this option, the test may begin), receiving a control signal to activate one of: the array of force transducers ([0091], values captured by the sensors while the test is running), if the array of force transducers is activated, then performing a clinical test to measure changes to the subject's CoP on the platform ([0087], performing A Romberg Test). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the platform disclosed by Mason to include a pressure sensor array for measuring the center of pressure as taught by Eguibar to evaluate problems in the vestibular system with a low-cost system (Eguibar [0021]). 
Ito teaches a pressure detecting matt comprising an upper platform (Fig. 2, layer 216), a lower platform (Fig. 2, layer 218), and a quadrilateral array of force transducers ([0052], pressure sensors 234, which the pressure-detecting mat 200 in the first embodiment includes, are arranged like a matrix in a predetermined plane. One of ordinary skill would recognize that the points in a matrix for a rectangle) sandwiched between the upper platform and the lower platform (See Fig. 2) that measure pressure on the platform ([0072], obtains the body pressure value P of the patient 1 detected by the pressure sensor 234 (S23)). It would have been obvious to one having ordinary skill in the art before the effective filing Ito [0053]). 

Regarding Claims 16-17 and 19, Mason discloses the air pressure sensor communicating in real time an air pressure of the toroidal bladder to the computer (Col. 4 lines 1-11, pressure transducer 21 also communicates pressure variations in the bladder 4 as a function of time to the computer 23); 
the computer (Col. 3 lines 45-55, control unit) communicating, in real time, a first control signal and a second control signal, to inflate and to deflate, respectively, the toroidal bladder to a target air pressure (Col. 3 lines 45-55, patient can raise or lower the pressure in the bladder 4 simply by depressing the appropriate control key 20 which instructs activation of the pump 8 or withdrawal of air from the bladder 4); and
the inclinometer communicating tilt information to the computer (Col. 4 lines 1-11, inclinometer 22 sends data to the computer 23 which indicates the instantaneous inclination of the platform 1 over time while the patient is exercising).
However, Mason does not explicitly disclose that this communication is performed wirelessly. Eguibar teaches that data is wirelessly transmitted ([0180], couplings 1046 and 1064 include, for example, wired, wireless). It would have been notoriously obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute wireless technology as taught by Eguibar for the wired connection disclosed by Mason to achieve any of the well-known benefits of wireless technology. 

Regarding Claim 18, Eguibar further teaches an array of force transducers communicating, in real time, changes to the subject's Center of Pressure (CoP) on a stabilized platform to the computer From [0091]: This data table shows the values captured by the sensors while the test is running. Every time a sample is taken, its value (expressed with precision of 6 decimal places) is added to this table” it is clear the data is communicated in real time).

Regarding Claim 20, Eguibar further teaches displaying the changes to the subject's CoP on a monitor ([0101], The first graph shows the displacement of the centre of pressure of the subject and its monitoring during the test), and displaying tilt information caused by the subject's movements on the monitor ([0101], second graph shows the stabilogram associated with the lateral movements) on a monitor ([0025], presentation of the data obtained through the stabilometric tests on a display that is controlled by a computer).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claims 2 and 8, the prior art relied upon in the rejections and the art discovered during search and consideration fails to teach or reasonably suggest the limitation: “a high-pressure reservoir maintaining a range of high air pressures, in which a lowest value of a range of high air pressures exceeds that of a maximum target air pressure for the toroidal bladder.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791